United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         December 5, 2003
                         FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                              No. 03-30438
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

                                 versus

              DAVID ANTHONY FUSELIER; BERRY LYNN HARRIS,

                                       Defendants-Appellants.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                       USDC No. 2:02-CR-20116-02
                          --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Beverly L. Harris on direct

appeal has filed a motion to withdraw and a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).       Harris has not

filed a response.      Our independent review of the brief and the

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.